Opinion issued July 10, 2014




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00310-CR
                            ———————————
                       IN RE JAIME LUEVANO, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Pro se relator Jaime Luevano filed a petition for writ of mandamus

compelling resentencing and appointing counsel. Although relator fails to identify a

respondent, the petition indicates that it arises from a case outside of this court of

appeals district. We do not have mandamus jurisdiction against a judge outside of

our district unless necessary to enforce our jurisdiction. See TEX. GOV’T CODE

ANN. §§ 22.221(a) (West 2004) (court of appeals “may issue a writ of mandamus
and all other writs necessary to enforce the jurisdiction of the court”); 22.221(b)(1)

(court of appeals may issue a writ of mandamus against a “judge of a district or

county court in the court of appeals district”); see also In re Seay, No. 01-13-

00854-CR, 2014 WL 866143, at *1 (Tex. App.—Houston [1st Dist.] March 4,

2014, no pet.) (“By statute, we have the authority only to issue a writ of mandamus

against a district court judge or county court judge in this Court's district, and we

may issue all writs as necessary to enforce this Court's appellate jurisdiction.”).

Relator has not demonstrated, and we do not conclude, that the requested relief is

necessary to enforce our jurisdiction. Therefore, relator’s request does not fall

within our mandamus jurisdiction.

      Accordingly, we dismiss the petition for writ of mandamus for lack of

jurisdiction.

                                  PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2